PER CURIAM:
Rosemary L. Jimenez appeals the district court’s order granting the Defendants’ motion to dismiss. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jimenez v. Astrue, No. 1:06-ev-01446-JFM, 2006 WL 3781165 (D.Md. Dec. 20, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.